Citation Nr: 0305026	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  89-40 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the cervical spine, for the 
period prior to June 6, 1996.

(The issues of entitlement to an initial rating in excess of 
60 percent for degenerative joint disease of the cervical 
spine, for the period from June 6, 1996, and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), will be the 
subject of a later decision of the Board of Veterans' Appeals 
(Board)).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In this regard, the Board notes that a 
May 1996 rating decision, while implementing an April 1996 
Board decision granting service connection for the disability 
at issue, effective from March 8, 1993, effectively deferred 
rating the cervical spine disability pending VA examination.

In the December 1996 rating decision, the RO assigned a 20 
percent disability rating to the service-connected cervical 
spine disability, effective from March 8, 1993.  During the 
pendency of the appeal, in a December 1999 rating decision, 
the RO assigned a 60 percent evaluation to the service-
connected cervical spine disability, effective June 6, 1996.  
The Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the issues have 
been framed as those listed on the front page of this 
decision.  

The Board is undertaking additional development on the issues 
of entitlement to an initial rating in excess of 60 percent 
for the service-connected degenerative joint disease of the 
cervical spine, from June 6, 1996 and entitlement to TDIU 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue on appeal have been 
obtained.

2.  For the period prior to June 6, 1996, the veteran's 
service-connected cervical spine disability was manifested by 
degenerative disc disease at C4-6 with limitation of motion 
with pain, productive of less than severe impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the service-connected cervical spine disability for the 
period prior to June 6, 1996 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5290 and 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which were effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that the December 1996 rating decision 
provided the veteran with the reasons and bases for the 
assignment of an initial 20 percent evaluation.  The January 
1999 statement of the case identified to the veteran the 
evidence which had been obtained and considered by VA, as 
well as the applicable criteria for rating the service-
connected cervical spine disability, and as such, the 
evidence necessary to substantiate the claim.  In a statement 
dated in February 2003, the veteran advised he had no further 
evidence to present.  In addition, in a letter to the 
veteran, dated in January 2002, the Board informed the 
veteran that there had been a change in the law regarding her 
appeal.  However, as the changes to Diagnostic Code 5293, 
were made subsequent to the time period at issue on appeal, 
they do not apply to the veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent for the service-
connected cervical spine disability prior to June 6, 1996.  
As such, the Board finds that the VA satisfied the duty to 
notify the appellant of the information and evidence 
necessary to substantiate her claim, and identified the 
evidence that VA was to acquire on her behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate her claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  VA outpatient and 
private treatment records have been associated with the 
claims files concerning the issue on appeal. The appellant 
has not identified any additional evidence which has a 
bearing on this case that has not been obtained with respect 
to the issue on appeal. 

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).



Factual Background

Service medical records are negative for any clinical 
findings of a cervical spine disability.  

The first post-service medical evidence of a cervical spine 
disability was when the veteran was examined by VA in October 
1987.  A review of that examination report reflects that the 
veteran had right sided muscular spasm of the neck and 
trapezius.  A diagnosis of status-post head injury with 
chronic neck pain was recorded.  A November 1987 VA neurology 
report reflects that the veteran was thought to have had 
possible c-radiculopathy secondary to arthritic changes.  X-
rays of the cervical spine, performed by VA in July 1988, 
reflect degenerative disc disease at C4-6, hypertrophy and 
sclerosis.  

When examined by VA in September 1990, the veteran complained 
of right-sided neck pain since the time of her fall in 1953.  
A motor examination revealed normal bulk and tone throughout 
without evidence of focal motor weakness or wasting.  The 
veteran had full functional ability.  Reflexes were 
symmetrical.  Plantar reflexes were flexor.  A sensory 
examination was entirely within normal limits to the primary 
modalities in the trunk and extremities.  There were no 
pathologic reflexes elicited.  An impression with respect to 
the cervical spine was not recorded.  

A March 1993 VA examination report reflects that the veteran 
complained of having a stiff neck.  The veteran reported that 
she had had pain in her neck after she fell 100 feet in 1953.  
A diagnosis with respect to the cervical spine was not 
recorded at that time. 

During an August 1994 VA examination, the veteran reported 
having occasional pain which radiated across her neck and 
into her left shoulder and down the left upper extremity.  
She stated that she used some neck traction, which provided 
some relief.  Upon examination, there was slight decreased 
range of motion to flexion and extension with pain of the 
spine.  Evaluation of the extremities revealed arthritis, 
which affected the fingers distally on the left.  Cranial 
nerve, motor coordination and sensory examinations were all 
within normal limits.  An impression of vascular headache 
syndrome with neck pain was recorded.  

A private magnetic resonance imaging scan report of the 
cervical spine, dated in October 1994, revealed multilevel 
spondylitic disease, which resulted in moderate spinal and 
foraminal stenosis of C4-6 and rightward paracentral disc 
herniation at C6-7.  

A private electromyography report of both upper extremities, 
dated in November 1994, was essentially normal with the 
exception of very mild generalized increased insertional 
irritability in a random pattern which was not confined to a 
root, cord or distal pattern.  There was a reproducible area 
of bizarre high frequency potentials with a dive bomber type 
response in the mid-paraspinous cervical region on the right, 
which was thought to have been a non-specific finding or a 
subtle nerve irritation or injury.  Post-traumatic cervical 
dystonia was also noted.  

A VA note, dated in March 1996, reflects that the veteran had 
limited cervical range of motion, which was greater on the 
left than the right.  A shoulder examination revealed a 
weakly positive impingement sign with no local tenderness.  A 
neurological examination was intact with normal motor, 
sensory and reflex examinations in the upper extremities with 
the exception of a slightly decreased brachioradialis on the 
right as compared to the left.  Tinel's and Phalen's sign 
were negative.  A digital compression test was negative.  A 
segmental examination of the appellant's neck revealed some 
fairly well defined levels at the mid-cervical region about 
the C4-5 level, arc mechanical dysfunction, and decreased 
side bending to the right in flexion and extension.  The 
examiner's assessment was that the veteran had a definite 
cervical spondylosis, mechanical/cervical pain, associated 
mysofascial response, and marked soft tissue changes in the 
neck, which were associated with postural changes of aging.  



Increased Disability Ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. Part 4 (2002).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999).
Schedular Criteria

Prior to June 6, 1996, the RO assigned a 20 percent 
disability rating to the service-connected cervical spine 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Under that code, a 10 percent rating 
is assigned where there is evidence of slight limitation of 
motion, a 20 percent rating is assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 
(2002).

Under 38 C.F.R. § 4.17a, Diagnostic Code 5293 (2002), 
intervertebral disc syndrome, is also applicable in the 
present case.  Under that provision, moderate, intervertebral 
disc syndrome with recurring attacks, warrants a 20 percent 
rating.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board notes that, by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for rating intervertebral disc syndrome.  
See 67 Fed. Reg. 54,345 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  [+ 
Notes about how to rate under new DC 5293].  However, as the 
changes to Diagnostic Code 5293 were made subsequent to the 
time period at issue on appeal, they do not apply to the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent prior to June 6, 1996 and will not be 
addressed herein.   

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995);
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Assignment of Diagnostic Code

As noted previously, for the period prior to June 6, 1996, 
the RO assigned an initial 20 percent evaluation to the 
veteran's service-connected cervical spine disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290, 
limitation of motion of the cervical spine.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Application of the Schedular Criteria

In applying the law to the existing facts, the Board finds 
that the record as a whole does not demonstrate that the 
requisite objective manifestations for an initial disability 
evaluation in excess of 20 percent under Diagnostic Code 
5290, nor 5293, prior to June 6, 1996 for the service-
connected cervical spine disability is warranted.  In 
reaching the foregoing conclusion, the Board observes that a 
longitudinal review of the evidence reflects that the service 
medical records are negative for any clinical findings of a 
cervical spine disability.  The first post-service evidence 
of any cervical spine disability was not until the veteran 
was examined by VA in October 1987, when the veteran was 
found to have had right-sided spasms of the neck and 
trapezius.  Subsequent VA and private treatment and 
examination reports, dating from 1987 to 1995, primarily 
reflect that the veteran had some of limitation of motion of 
the cervical spine with pain.  The Board has considered 
whether an increased evaluation could be assigned under 38 
C.F.R. §§ 4.40, 4.45 or 4.59 (1996).  See DeLuca, 8 Vet. App. 
at 204-05.  However, the record does not reveal objective 
evidence of additional functional impairment due to the 
factors set forth in those regulatory provisions beyond that 
contemplated by the initially assigned 20 percent evaluation.  
As such, the Board believes that an initial evaluation in 
excess of 20 percent prior to June 6, 1996 for the service-
connected cervical spine disability under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 is not warranted.  The Board 
recognizes that the veteran experienced pain on range of 
motion of the cervical spine during the period prior to June 
6, 1996.  Significantly, on VA examination in September 1990, 
it was noted he had full functional ability, despite a 
complaint of pain.  Only slight decreased range of motion of 
the spine, with pain, was noted on VA examination in August 
1994.  In addition, there is no evidence of excessive 
fatigability, or incoordination in the neck, and no 
indication of atrophy, swelling, or deformity in the cervical 
spine.  These same examination reports, also reflect that 
there was no evidence of any neurological impairment, except 
slightly decreased brachioradialis on the right as compared 
to the left, on VA examination in August 1996, and that the 
veteran was without sensory deficit.  Overall, the 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for the service-connected 
cervical spine disability under Diagnostic Code 5293 or 
Diagnostic Code 5290, prior to June 6, 1996.

Fenderson considerations

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.  In light of the discussion above, the Board 
finds that the initial 20 percent evaluation for the period 
prior to June 6, 1996 adequately compensates the veteran for 
the nature and extent of severity of the cervical spine 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Thus, in light of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the period prior to June 6, 1996.

Extraschedular Evaluation

The Board has considered whether an extraschedular rating is 
warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required 
hospitalization as a result of the service-connected cervical 
spine disability during the period prior to June 6, 1996.  In 
addition, there is no showing of excessive absence from his 
employment or other indicia of marked interference with 
employment caused by the cervical spine disability during the 
aforementioned time period.  Consequently, the Board 
concludes that the RO's determination that the evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and not referring the claim to the 
Director of Compensation and Pension for Extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1) 
(2002).




ORDER

An initial rating in excess of 20 percent for cervical spine 
disability, for the period prior to June 6, 1996, is denied.



		
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

